Citation Nr: 1817302	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  07-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dilated cardiomyopathy (heart disability).

2.  Entitlement to a higher initial evaluation for a back disability, currently assigned a 20 percent disability rating prior to December 6, 2010, a 40 percent rating from December 6, 2010 to March 8, 2015 and a 60 percent rating from March 9, 2015, to include the issue of whether a separate compensable rating for radiculopathy of the bilateral lower extremities is appropriate.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The case was previously remanded for additional development in April 2017.  It is now once again before the Board for adjudication.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has reported that he has been unable to work since 2008 due to his service connected disabilities.  The issue of TDIU was raised in January 2009 and denied by the RO.  Despite this, the Veteran has appealed the issue of a higher evaluation for a back disability and TDIU is part and parcel of that claim.  Therefore, the claim of TDIU is before the Board for the entire appeal period for the back issue.  As discussed below, the Board is granting TDIU effective December 6, 2010.  The issue of entitlement to TDIU prior to December 6, 2010 will be discussed in the Remand below. 

The issue of entitlement to TDIU prior to December 6, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran's current heart disability began during service, or within one year of service, or is otherwise related to service.

2.  The Veteran's spine disability was manifested by forward flexion of 40 degrees prior to December 6, 2010.

3.  The Veteran's spine disability was manifested by forward flexion to 30 degrees with pain at 15 degrees for the period from December 6, 2010 to March 8, 2015.

4.  The Veteran's intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months for the period beginning March 9, 2015.

5.  From December 6, 2010, the Veteran's service-connected back disability renders him unable to obtain and maintain substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability are not met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for an initial evaluation higher than 20 percent prior to December 6, 2010 have not been met for the Veteran's back disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5237.

3.  The criteria for an initial evaluation higher than 40 percent from December 6, 2010 to March 8, 2015 have not been met for the Veteran's back disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5237, (before and after September 26, 2003) and 5237, 5242, 5243 (after September 26, 2003).

4.  The criteria for an initial evaluation higher than 60 percent beginning March 9, 2015 have not been met for the Veteran's back disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5237, (before and after September 26, 2003) and 5237, 5242, 5243 (after September 26, 2003).

5.  The criteria for TDIU are met beginning December 6, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify was satisfied by a letters dated in September 2003, August 2009, and May 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Entitlement to service connection for a heart disability

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish a claim for service connection, the evidence must show three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2017).

The Veteran seeks entitlement to service connection for a heart disability.  As for a current heart disability, the Veteran has a diagnosis of dilated cardiomyopathy with moderate depression of the left ventricular function.  See May 2012 Cardiology Examination for Disability Examination.  Despite this, the Veteran does not have any heart diagnosis or complaints during service.  Both his entrance and discharge examinations showed a normal heart.  See May 1979 enlistment examination; see also April 1986 discharge examination.  

The Veteran claims that his service-connected injuries aggravate his heart disability.  Specifically, he explains that his cold injuries to his feet aggravate this heart disability.  See September 2013 Veteran's statement.  VA requested an opinion that addressed whether the Veteran's heart disability was caused or aggravated by his service-connected cold injuries.  After reviewing the record, the December 2014 examiner opined that there was no connection between the Veteran's cold injuries to his feet and his heart disability and his heart disability was not aggravated or caused by his cold injuries.  Instead, the examiner noted that cardiomyopathy can be caused by certain problems, including chronic hypertension, valvular heart disease, prior heart attack, chronic rapid heart rate, alcohol overuse over many years and viral infections.  

The Board requested a follow-up opinion as to whether this heart disability was directly related to his military service and whether he had any risk factors during service.  After reviewing the claims file, a nurse practitioner opined that it was less likely than not that the Veteran's heart disability was related to his military service.  She found no evidence of heart issues during his military service or within one year of discharge.  She noted that he was diagnosed with a heart problems in 2008, 30 years after discharge from the military.  She noted that the evidence also did not show any evidence of cardiomyopathy, hypertension, valvular disease, heart attack, alcohol over-use, rapid heart rate or viral infection during service or within a year of discharge from service. 

The Veteran is not competent to allege that his current heart disability was aggravated or caused by his cold injuries in his feet, as he does not have the requisite medical knowledge, training, or experience to be able to render a competent opinion regarding a medically complex disability.  As such, the Board finds that the medical opinions discussed above outweighs the Veteran's lay assertions of a relationship between his current heart disability and his service-connected cold injuries or between his current heart disability and his military service.  Accordingly, the claim for service connection for a heart disability is denied.

Entitlement to a higher initial evaluation for a back disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

The Veteran's spine disability is evaluated as 20 percent disabling prior to December 6, 2010, 40 percent disabling from December 6, 2010 to March 8, 2015 and 60 percent disabling from March 9, 2015 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, 5243, 5237.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The regulations for evaluation of certain disabilities of the spine were revised, effective on September 26, 2003.  Here either the old or new rating criteria may apply, although the new rating criteria are only applicable since their effective date. VAOPGCPREC 3-2000. 

Prior to September 26, 2003, the regulations provided a 10 percent rating for slight limitation of motion of the lumbar spine, a 20 percent rating for moderate limitation of motion of the lumbar spine, and a 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292. 

Diagnostic Code 5295 provided a 10 percent evaluation for lumbosacral strain with characteristic pain on motion.  Where there is muscle spasm on extreme forward bending and loss of lateral motion in a standing position, a 20 percent rating was provided.  A 40 percent rating was warranted for severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion. 

Effective September 26, 2003, the general rating formula for disease and injuries of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a , DCs 5235-5243 (2017). 

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2017).

The rating criteria for evaluating the spine provide that IVDS is to be evaluated under the General Formula or the IVDS Formula, whichever results in a higher evaluating when all disabilities are combined under 38 C.F.R. § 4.25.  Put another way, the IVDS formula rating is compared with the combination of the orthopedic and neurologic ratings from the General Formula.  See 68 Fed. Reg. 51455 (Aug. 27, 2003); 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).

Prior to December 6, 2010, the Veteran was assigned a 20 percent evaluation.  In June 2000, an examiner found that the Veteran had a slight protrusion, and the L5-S1 showed slight bulging.  May 2007 treatment records show forward flexion to 40 degrees actively.  Prior to September 26, 2003, the regulations provided a 10 percent rating for slight limitation of motion of the lumbar spine, a 20 percent rating for moderate limitation of motion of the lumbar spine, and a 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Severe limitation of motion of the lumbar spine is not shown.  Therefore a 40 percent is not warranted under the regulations in effect prior to September 26, 2003.

A 40 percent evaluation is assigned from December 6, 2010 to March 8, 2015.  In December 2010, the Veteran's forward flexion was to 30 degrees with pain beginning at 15 degrees.  A higher evaluation than 40 percent would require unfavorable or favorable ankylosis which has not been indicated by the record.  There is also no documentation of physician prescribed bed rest.

Beginning March 9, 2015, the Veteran is assigned a 60 percent evaluation due to the March 2015 back questionnaire which noted that the Veteran had intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Forward flexion was to 50 degrees at the time of the examination and was 45 degrees after repetitive use.  A 60 percent evaluation is the highest evaluation given under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.  If the Veteran's back disability was evaluated under the General Rating Formula for Diseases and Injuries of the Spine for this period from March 9, 2015, a 20 percent would be warranted due to forward flexion to 50 degrees.  An evaluation of 60 percent assigned under the Formula for Rating Intervertebral Disc Syndrome Forum is the greater benefit here and has already been assigned to the Veteran's spine disability.   The evidence does not show that a higher evaluation is warranted.  For these reasons, the Board does not find that a higher evaluation is warranted under any of the staged rating periods.

Radiculopathy

The Board has also considered whether the Veteran's should be assigned a separate evaluation for his radiculopathy of the lower extremities.  The Veteran is already in receipt of a 20 percent evaluation for each foot due to cold injuries beginning January 12, 1998.  Cold injuries are evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122, which considers pain and numbness.  To provide a separate evaluation for numbness due to radiculopathy from the back would be considered pyramiding.  38 C.F.R. § 4.14.  For this reason, the Board will not assign a separate evaluation for neurological impairment of the lower extremities.

Furthermore, beginning March 9, 2015, the Veteran is rated under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes which already contemplates neurologic impairment.

Entitlement to TDIU

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Since December 6, 2010, the Veteran has been in receipt of service connection for more than one disability, with one ratable at 40 percent, with a combined rating of 70 percent.  Specifically, the Veteran's back disability was rated as 40 percent disabling beginning December 6, 2010.  He had a combined rating of 70 percent for his disabilities beginning December 6, 2010.  As the Veteran meets the minimum percentage requirements under 38 C.F.R. § 4.16 (a), the remaining question is whether his service-connected disabilities render him unemployable.

In his March 2013 TDIU Claim, the Veteran reported that he worked for Army Airforce Exchange from 2002 to 2008.  He reported that he last worked in October 2008 as a food manager.  He reported that he could no longer work due to back and lower extremity pain.  As for educational experience, his claim noted that he had not completed high school.

After reviewing the Veteran's claims file, the September 2017 nurse practitioner opined that the Veteran's lumbar spine has limitations and pain that would cause an inability to obtain and maintain gainful employment.  She clarified that this was solely related to his lumbar spine.  She noted in her description of the Veteran's back disability that the Veteran's back disability was severe and expected to cause flares reoccurring frequently.  She noted that the nerve root from the spinal column was affected and impinged by the degenerative process of the disc itself.  This causes severe symptoms and can be aggravated by movement and activity.  She also noted that a 2010 radiographic film showed scoliosis, arthritic changes bulging and protrusion of disc bulging disc and degeneration of disc.  She explained that this progressed to today's severe condition and radiculopathy.

The Board acknowledges a September 2015 opinion that the Veteran would be capable of obtaining and maintaining employment that does not require heavy lifting, twisting, repetitive squatting or other physically demanding activities with regard to his back.  However, after looking at the evidence as a whole, the Board does not find that the Veteran could work in a job that was not physically demanding due to his long experience working in food resources and educational background.  Records from the Social Security Administration (SSA) noted that he worked as a food service manager from 1987 to 2008.  He reported standing about 3 hours a day and that his job required lifting boxes of food.

Given the severity of the Veteran's back disability, his inexperience doing non-physically demanding work, and limited educational background, the Board finds that the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment consistent with his education and experience.  38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  TDIU is therefore warranted beginning December 6, 2010.


ORDER

Service connection for a heart disability is denied.

Entitlement to a higher evaluation than 20 percent prior to December 6, 2010, a higher evaluation than 40 percent from December 6, 2010 to March 8, 2015 and a higher evaluation than 60 percent from March 9, 2015 is denied.

Entitlement to TDIU is granted effective December 6, 2010, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran does not meet the schedular criteria for TDIU prior to December 6, 2010 (his back claim has been ongoing since January 10, 2000).  However, there is considerable evidence showing that the Veteran's service-connected disabilities precluded employment prior to December 6, 2010.  

The Board has no authority to award TDIU under § 4.16(b) in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The claim must therefore be remanded so that the issue of entitlement to TDIU under § 4.16(b) can be referred to the Director of the Compensation Service for extraschedular consideration in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to TDIU prior to December 6, 2010 to the Director of the Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  

2.  Readjudicate the Veteran's claim for entitlement to TDIU prior to December 6, 2010, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


